PER CURIAM.
Affirmed. See Zeidwig v. Ward, 548 So.2d 209 (Fla.1989)(where court determined . that criminal defendant received effective assistance of counsel,, defendant/attorney in subsequent civil malprac*239tice action may defensively assert collateral estoppel); State v. Viscioso, 709 So.2d 650 (Fla. 3d DCA 1998)(affirming on appeal and cross appeal order granting Rule 3.850 relief); Johnson v. Raban, 702 S.W.2d 134, 138 (Mo.App.E.D.1985)(effective administration of justice would be undermined if prior decision on same issue is ignored).